                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO. 8:18-cr-460-T-02AEP

JOSEPH DAVID CALTAGIRONE


                           SENTENCING MEMORANDUM

      The United States files this sentencing memorandum requesting that this

Court sentence the defendant, Joseph David Caltagirone, to a high-end guideline

range sentence. In support thereof, the United States submits as follows:

      I.    Background

      On April 11, 2018, Tampa Police Department (“TPD”) Bomb Squad Officers

were training at a facility on North 12th Street, Tampa, Florida. At approximately

4:20 p.m., they heard a loud explosion. Members of the TPD Bomb Squad left the

building where they were training and saw a greyish-white smoke plume traveling

from north to south above a backyard located near the corner of North 12th Street

and East Columbus Drive, Tampa, Florida 33605. This location, just north of Ybor

City, is a densely populated, residential neighborhood where homes sit in close

proximity to each other.

       When TPD bomb squad officers entered the backyard of that address, they

smelled what they recognized to be burnt powder, saw a blast crater, and found a

PVC-pipe end cap on the ground in the yard. TPD Officers then canvassed the
neighborhood. One resident stated that she had seen her neighbors “Joseph” and

“David” running into a nearby house. Police arrived at that house—later identified

as Caltagirone’s residence—and encountered the defendant, Joseph David

Caltagirone, and his associate, M.D.R. Caltagirone stated that he and M.D.R. had

been making rockets and had set off a rocket, which exploded.

      TPD bomb technicians searched Caltagirone’s house. During their search,

law-enforcement officers saw several containers that contained powdery substances.

They discovered a large container with white powder inside, labeled as “KNO3.”

KNO3 is the chemical formula for potassium nitrate. They also saw a container with

a dark material inside, labeled as “BP W/ Milled KNO3.” Officers found a box

containing various components, including: a piece of PVC pipe with a plugged end; a

hobby fuse; and precursor chemicals labeled as 3 lbs. potassium nitrate, 1 lb. airfloat

charcoal, and 1 lb. sulfur. Potassium nitrate, charcoal, and sulfur are precursor

chemicals utilized in the manufacturing of homemade black powder.

      Law-enforcement officers also discovered a red solo cup on the floor next to

the above-mentioned chemicals and containers. Inside the red solo cup, officers

found a white polyvinyl chloride (PVC) pipe with end caps on each side. The pipe

was arranged vertically inside the cup. An x-ray of the cup and PVC pipe revealed

powder inside the pipe. Law-enforcement officers also searched the upstairs of the

residence. There, they discovered Tannerite. Tannerite is a binary exploding target

material consisting of ammonium nitrate and aluminum powder.



                                           2
      TPD officers then took Caltagirone to the Tampa Police Department.

Caltagirone waived his Miranda rights and made several statements. Caltagirone

stated that he had constructed two devices: a rocket/missile device that had exploded

in the backyard and the device discovered inside a red solo cup. Regarding the

rocket/missile device, he stated that he had used a one-inch-by-six-inch piece of

schedule 40 PVC pipe. He put clay in one end of the pipe and then glued a PVC end

cap over that end. He drilled the PVC end cap and inserted a piece of fuse in order to

ignite the rocket. He filled the pipe approximately three quarters full with potassium

nitrate, charcoal, and sulfur. He crumpled up a piece of aluminum foil and stuffed it

into the pipe to separate the filler from the second end cap, which he had glued on

the end of the pipe. He then attached a guide rod to the side of the pipe by gluing a

syringe to the side of the pipe to hold the guide rod. When he lit the fuse, the rocket

exploded and never traveled vertically.

      A Destructive Device Determination conducted by the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF) concluded that the rocket/missile device, a

rocket motor, was constructed using a length of PVC pipe, which was sealed at one

end with a PVC end cap and contained a quantity of explosive powder identified

through laboratory analysis as a nitrate explosive mixture. The other end had been

plugged with clay and an improvised venturi. The end cap had been sealed to the

pipe using a PVC-based adhesive. According to the report, the absence of any

electrical or mechanical firing system, taken with statements made by the device

maker, indicate that a length of burning-type fuse was used to initiate the explosive
                                           3
powder. Lighting the fuse of the rocket motor, after a delay, had ignited the explosive

powder, causing the device to explode. This explosion projected PVC fragments at

high velocities in all directions.

       The second device that Caltagirone had designed and constructed, found

inside a red solo cup, was a destructive device. The device had been constructed

using a length of PVC pipe that was sealed at each end with PVC end caps. The ends

had been secured in place with a PVC-based adhesive. The pipe contained an

explosive mixture identified through laboratory analysis as a mixture of prilled

ammonium nitrate and aluminum, commonly known as Tannerite. One of the end

caps was modified by having a hole drilled through its center face. An improvised

initiator had been constructed using two lengths of multi-strand wire with a smaller

diameter length of single-strand wire connected between the exposed ends of the

multi-strand wire. The wire was then placed into a length of plastic straw that

contained a small quantity of an explosive mixture identified through laboratory

analysis as a chlorate/perchlorate explosive mixture. The initiator had been passed

through the hole in the end cap and secured in place with an adhesive. Applying

electrical current to the wires would have caused the bridge-wire to heat up and

ignite the explosive powder in the straw, causing an explosion. This explosion could

have caused the explosive mixture in the pipe (Tannerite) to explode, which, in turn,

would have projected PVC fragments at high velocities in all directions.




                                          4
      Caltagirone knowingly designed, constructed, and possessed at least two,

completed improvised devices—(1) the rocket motor that he and M.D.R. had

detonated, which was an explosive device but not a destructive device under 26

U.S.C. § 5845(f)(3), and, (2) a device discovered in a red solo cup, which was a

destructive device under 26 U.S.C. § 5845(f)(3). The destructive device was not

registered to Caltagirone or to M.D.R. in the National Firearms Registration and

Transfer Record.

      II.    Presentence Investigation Report

      On March 20, 2019, the U.S. Probation Office issued its Final Presentence

Investigation Report (PSR). Doc. 76. Caltagirone’s applicable guidelines range for

the underlying offenses is 24–30 months; he has a criminal history category of I; and

the applicable period of supervised release is one to three years. The United States

has one outstanding objection to the final PSR: (1) Caltagirone’s guideline range

should be increased two levels under §3B1.3 because he used a special skill to build

the destructive device that he unlawfully possessed. Were the court to sustain the

United States’ objection, Caltagirone’s total offense level would be 19, resulting in a

guideline range of 30–37 months.

            A.    Use of Special Skill, USSG §3B1.3

            Caltagirone’s guideline range should be increased two levels under §3B1.3

because he used a special skill to significantly facilitate the commission of the

offense—that is to build the destructive device that he unlawfully possessed. A

special skill under §3B1.3 refers to “a skill not possessed by members of the general

                                            5
public and usually requiring substantial education, training or licensing.” §3B1.3

App.n. 4. The bar for this enhancement is not high. If an “average person off the

street” does not possess the skill, then the skill is considered “special” for the

purposes of applying the enhancement. E.g., United States v. Calderon, 127 F.3d 1314,

1339 (11th Cir.1997); United States v. De La Cruz Suarez, 601 F.3d 1202, 1219 (11th

Cir. 2010).

            Most members of the general public would not be able to build a pipe bomb

from scratch in a non-laboratory setting like Caltagirone. To accomplish this end, he

leveraged his education, work experience, a technical skills gained from internet

research.

            To build the device, Caltagirone needed familiarity with chemistry to mix

and employ certain explosive agents like Tannerite and black powder—both of

which were located in his residence. Catagirone also manufactured his own blasting

caps from scratch—a difficult task that the average person on the street could not

easily accomplish. Caltagirone admitted post-Miranda that he went on numerous

websites to learn about “pyrotechnics.” He explained how he would utilize a rock

tumbler to process the potassium nitrate in order to break down the substance to a

fine powder, making it a more powerful propellant. He also described how the

process involves mixing the potassium nitrate with sugar, and how he would make

black powder by mixing the potassium nitrate with sulphur and charcoal. Regardless

of whether Caltagirone acquired this know-how in a classroom setting, work



                                             6
environment, through armature research, or through years of trial and error, the

results of Caltagirone’s work speaks for itself.

          Moreover, another aspect of Caltagirone’s pipe bomb and other devices

independently supports the special skill enhancement—Caltagirone designed and

built them to be capable of remote detonation through electric current. See

Attachment A at 2. According to ATF’s peer-reviewed final destructive device

report, “applying electrical current to the wires would cause the bridge-wire to heat

up and ignite the explosive powder in the straw causing an explosion.” Attachment

A. Law-enforcement officers responding to the scene found an electric chord in the

backyard next to a planter, attached to a PVC device. Caltagirone buried the chord

and used it to detonate his devices. He attempted to detonate the destructive device

through this method, but the device failed. Put simply, Caltagirone’s engineering of

his devices to be detonated from a distance through electric current requires a

familiarity with explosives and electricity that members of the general public do not

possess and would not possess without first acquiring a unique skillset.

          To accomplish remote detonation by way of electric wire, Caltagirone no

doubt also leveraged his familiarity, work experience, education and training in the

electrical field. Caltagirone received two Bachelor of Science degrees from Rose-

Hulman Institute of Technology, one in mathematics and one in electrical

engineering. PSR ¶ 69. His employment history includes over 20 years of work as an

electrical engineer and space computer designer at Honeywell Aerospace. PSR ¶ 72.



                                            7
         These characteristics, taken with the offense conduct, far exceed the

standard for a two-level special skill enhancement under §3B1.3. Cf. United States v.

Calderon, 127 F.3d 1314, 1339–40 (11th Cir.1997) (affirming § 3B1.3, special skill

enhancement for appellants who were convicted for cocaine importation and who

specifically captained a cocaine–laden, 38–foot cabin cruiser from the Bahamas to

South Florida at night with only a chart and a compass and without lights to elude

detection by law enforcement agents); United States v. Carlson, 87 F.3d 440, 446–47

(11th Cir.1996) (upholding a § 3B1.3, special skill enhancement for chemist who pled

guilty to the manufacture and distribution of illegal drugs and who developed

laboratories in Panama and Brazil to produce these drugs for distribution); United

States v. Malgoza, 2 F.3d 1107, 1110–11 (11th Cir.1993) (per curiam) (upholding §

3B1.3, special skill enhancement for radio operator convicted of conspiring to import

cocaine for his knowledge of radio frequencies and his ability to set the necessary

equipment to contact the source of the cocaine in Colombia).

      III. Argument for High-End Guideline Sentence

      The facts of this case and Caltagirone’s conduct demand a high-end guidelines

sentence. Although this investigation did not reveal any ideological, racial, or

religious motive behind his building destructive and explosive devices, and although

we have no evidence that Caltagirone specifically intended to harm other persons,

Caltagorine’s criminal conduct was beyond reckless. He not only constructed and

possessed multiple explosive devices—he detonated them in an urban area. And he

attempted to detonate a destructive device. On multiple occasions, Caltagirone
                                           8
endangered the lives of his mother, friends, neighbors, and other innocents in his

neighborhood.

      A high-end guideline sentence is necessary here due to the seriousness of the

offense, the history and characteristics of the defendant, the need to deter criminal

activity, and the importance of protecting the public. See 18 U.S.C. § 3553(a). The

United States recognizes that this Court may not presume that a guideline-range

sentence is reasonable; however, the guidelines remain a significant and pivotal

component of the sentencing process. This Court therefore “must first calculate the

Guidelines range, and then consider what sentence is appropriate for the individual

defendant in light of the statutory sentencing factors, 18 U.S.C. § 3553(a), explaining

any variance from the former with reference to the latter.” Nelson v. United States, 129

S. Ct. 890, 891-92 (2009). Section 3553(a)(1) provides that, in determining a

sentence, courts must consider the nature and circumstances of the offense, as well as

the history and characteristics of the defendant. Additional factors outlined in section

3553(a)(2) include the need for the sentence to reflect the seriousness of the offense;

to promote respect for the law; to provide just punishment for the offense; to afford

adequate deterrence to criminal conduct; to protect the public from further crimes of

the defendant; and to provide the defendant with needed education or vocational

training, medical care, or other corrective treatment in the most effective manner. 18

U.S.C. § 3553(a)(2). Consideration of these factors warrants a high-end guideline

range sentence.



                                            9
      B. Nature and Circumstances of the Offenses

      The nature and circumstances of Caltagirone’s offense weigh heavily in favor

of a high-end guideline-range sentence. Caltagirone displayed a wanton disregard for

the sanctity of life and the property of others in our community. He should not be

rewarded by this Court, as his counsel suggests, with a probationary, non-

incarcerative sentence.

      The life he placed most at risk was that of his elderly mother, whose residence

he turned into a makeshift explosives laboratory. The list of precursor chemicals that

Caltagirone amassed in his mother’s residence is frightening—Tannerite, black

power, a nitrate explosive mixture comprised of prilled ammonium nitrite and

aluminum, finely powered aluminum, powered charcoal, powered sulfur, powered

iron oxide, potassium nitrate, a nitrate explosive mixture comprised of potassium

nitrate and sugar. Attachment B; Attachment C.

      But Caltagirone’s criminal recklessness did not end there. He then

manufactured destructive and explosive devices inside the home, and on multiple

occasions used the home’s backyard as a testing ground for his creations. Those

creations included a pipe bomb, pictured below.




                                          10
      And it was not enough for Caltagirone to build these devices in his mother’s

home. He then attempted to detonate them—on multiple occasions—in her back

yard, which sits in an urban area three blocks from an elementary school (Academy

Prep Center of Tampa, pictured below). His mother’s house is also several blocks

from Hillsborough County Community College and Route 4. The explosion that

alerted Tampa Bomb Squad members occurred at 4:20pm—when children are

commuting home from school. Attachment D.




                                        11
What is more, this says nothing of Caltagirone’s immediate neighbors. His makeshift

explosives testing ground—his mother’s backyard on 17th Avenue—is nestled beside

                                           other homes in a densely populated

                                           neighborhood. Had the destructive device

                                           that he built not failed when Caltagirone

                                           attempted to detonate it, the device would

                                           have projected PVC fragments at high

                                           velocities in all directions. Those

                                           fragments would likely have caused

damage to property and might have even resulted in serious injury or death to

innocent people in the area. See Attachment A. Indeed, the explosive device that

Caltagirone successfully detonated— a rocket motor—exploded and projected PVC

fragments at high velocities. Attachment A. The explosion was large enough to be

seen and heard by law-enforcement officers several blocks away.

      Caltagirone is not merely a tinkerer or model rocket hobbyist. He is an

individual who consistently displayed a reckless disregard for life and property in his

neighborhood for no apparent reason other than his own entertainment.

      C. History and Characteristics of the Defendant

      Caltagirone’s history and characteristics do not weigh in favor of a

probationary sentence. Nothing in his background—whether it be allegations of

sexual abuse or drug addiction—bear on the offense conduct in this case. That said,

other family members paint a very different picture of Caltagirone than one

                                          12
presented by his counsel. Their unsolicited letter details a person who was dealing

drugs out of his mother’s residence, who has been belligerent with his mother and

family members, and who stole money from his 96-year old mother. Attachment F.

      In any event, although this Court must consider the history and characteristics

of the defendant in crafting Caltagirone’s sentence, none of the factors identified in

his counsel’s sentencing memorandum—even if supported by sufficient indicia of

reliability and assumed to be true—warrant a downward variance.

   D. Seriousness of the Crime, Promoting Respect for the Law, and the Need for
      Just Punishment

      As the Eleventh Circuit explained in United States v. Irey: “the greater the harm

the more serious the crime, and the longer the sentence should be for the punishment

to fit the crime.” 612 F.3d 1160, 1206 (11th Cir. 2010). Congress has expounded that

the “just deserts” concept in sentencing is a means of reflecting the “gravity of the

defendant's conduct,” as well as the “harm done or threatened by the offense.”

S.Rep. No. 98-225, at 75-76, 1984 U.S.C.C.A.N. 3258-59.

      1. Promoting Respect for the Law

      A high-end guidelines sentence is the only sentence that fully promotes respect

for the law. The explosive device that Caltagirone detonated in his neighborhood

terrorized neighbors and the greater Tampa Bay area. The explosion and

Caltagiorne’s arrest received news coverage across Florida. See, e.g., Attachment F;

Attachment G. And the fear stemming from Caltagirone’s acts reverberated long

after the dust from the explosion had settled. For many weeks, no one—including

                                           13
law enforcement—knew whether Caltagirone’s motives related to terrorism or some

other nefarious agenda.

      Any sentence other than a high-end guideline range sentence sends the wrong

message to the community and does not promote respect for the law. Individuals

who build and possess unregistered destructive devices, and then try to set them off

in densely populated, urban areas, pose a serious threat to the community. Such

conduct does not warrant probation.

      Indeed, a sentence of probation is precisely the sentence that Caltagirone’s

accomplice, M.D.R., projected when boasting to others on Facebook not long after

the explosion:




      Attachment H.

      2. Adequate Deterrence to Criminal Conduct and Need to Protect the
         Public from Further Crimes of the Defendant.

      Sentences influence behavior, or so at least Congress thought when in 18

U.S.C. § 3553(a) it made deterrence a statutory sentencing factor. This Court should

                                          14
also impose a high-end guideline range sentence to send a strong warning to other

individuals currently involved in or considering similar conduct. Building explosive

and destructive devices, improperly storing them without a license, and detonating

them in urban areas is unacceptable, anti-social behavior. A high-end guidelines

sentence is necessary to deter comparable activities and convey a message that such

behavior is unacceptable and will be punished harshly within the Eleventh Circuit.

      IV. Conclusion

      This Court should sentence Caltagirone to a high-end guideline range

sentence. Nothing in the offense conduct nor in his history and characteristics

warrant a downward variance. A high-end guidelines sentence is the only reasonable

sentence because it is the only sentence that reflects the seriousness of the

Caltagirone’s crime and relevant conduct, provides just punishment for the crime,

fully protects the community, helps restore confidence in the safety of our

neighborhoods, and promotes respect for the law.

                                         Respectfully submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney


                                  By:    /s/ Francis D. Murray
                                         Francis D. Murray
                                         Assistant United States Attorney
                                         Florida Bar No. 0108567
                                         400 N. Tampa Street, Ste. 3200
                                         Tampa, FL 33602
                                         Phone: (813) 274-6000
                                         Fax: (813) 274-6103
                                         Email: francis.murray2@usdoj.gov

                                           15
U.S. v. Caltagirone                              Case No. 8:18-cr-460-T-02AEP

                        CERTIFICATE OF SERVICE

       I hereby certify that on March 20, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which

will send a notice of electronic filing to the following:

       Tamara Theiss, Esq.



                                          /s/ Francis D. Murray
                                          Francis D. Murray
                                          Assistant United States Attorney
                                          Florida Bar No. 0108567
                                          400 N. Tampa Street, Ste. 3200
                                          Tampa, FL 33602
                                          Phone: (813) 274-6000
                                          Fax: (813) 274-6103
                                          Email: francis.murray2@usdoj.gov
